Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.932 Filed 03/25/21 Page 1 of 23




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

 MARIA STANG,

         Plaintiff,                                 Case No. 18-13112
                                                    Honorable Laurie J. Michelson
 v.

 DELTA AIRLINES, INC.,

         Defendant.


                       OPINION AND ORDER
      GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [33]


        Maria Stang is a flight attendant for Delta Airlines, Inc. and believes that Delta violated

the Family Medical Leave Act. In September 2015, Stang was slated to work a flight from Detroit,

Michigan to Rome, Italy. Stang was not feeling well that day but thought that she could still handle

the Rome flight. But shortly before that flight’s departure, Stang was drafted to be the lead flight

attendant (or, more precisely, the “purser”) on a flight from Detroit to Amsterdam. Stang told Delta

that she was refusing the draft on account of illness. This resulted in Delta disciplining Stang.

Stang believes that by disciplining her, Delta interfered with her right to take leave under the

Family Medical Leave Act and retaliated against her for taking leave under the FMLA. So she

filed this suit against Delta.

        Delta now seeks summary judgment. The Court has reviewed the summary-judgment

record and finds that Stang does not have evidence that would allow a reasonable jury to find that

Delta retaliated against her because she exercised rights under the FMLA. And in response to

Delta’s motion, Stang has withdrawn her interference claim. So Delta’s motion will be granted.
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.933 Filed 03/25/21 Page 2 of 23




                                                  I.

                                                 A.

       To understand this case, it is helpful to know a bit about Stang’s employment history and

the position of “purser.”

       Stang has been a flight attendant for over 30 years. She started with Republic and then

worked for Northwest after the two companies merged. (ECF No. 33-2, PageID.270.) In 2008,

Northwest and Delta merged, and Stang has worked for Delta ever since. (ECF No. 33-2,

PageID.266, 270–271.) Stang has a history of strong performance and has never received any

formal discipline. (See ECF No. 33-20, PageID.637; ECF No. 33-2, PageID.381.)

       Around 2012, Stang completed training to serve as a “purser.” (ECF No. 33-5, PageID.447;

ECF No. 33-2, PageID.272.) To oversimplify a bit, a purser is the head flight attendant on

international flights and is “responsible for the entire aircraft underneath the cockpit crew.” (ECF

No. 33-2, PageID.274; see also ECF No. 33-6, PageID.465–466.) The parties disagree as to how

similar a purser is to a flight attendant. In Delta’s view, if a person is healthy enough to work as a

flight attendant, she is healthy enough to work as a purser. (ECF No. 33-6, PageID.464–465, 497.)

Stang disagrees. In her view, a purser is considerably different from a flight attendant, and, at the

least, the purser job is more mentally demanding. (ECF No. 33-2, PageID.274, 364, 371.) Aside

from the fact that it is Stang’s account that matters on summary judgment, her account has some

corroboration: Delta’s “On-Board Manual” provides additional duties for pursers, and Delta pays

pursers $5 more per hour than flight attendants. (ECF No. 33-7, PageID.521–535; ECF No. 33-2,

PageID.278.)




                                                  2
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.934 Filed 03/25/21 Page 3 of 23




       Stang’s employment history indicates that in the years leading up to the events of this case,

she did not work a lot of hours as a purser. Stang worked about 150 hours as purser in 2014 and

about 38 hours during the eight months of 2015. (ECF No. 33-4, PageID.444.)

                                                 B.

       With that, the Court turns to the events giving rise to this case.

                                                  1.

       On September 12, 2015, Stang and other Delta employees attended a wedding in Michigan.

Among the Delta employees that attended were Stang’s friends, Sherry Lee Benda and Amy

Berichon. (ECF No. 33-2, PageID.312–313.) Stang, Benda, and Berichon (and others at the

wedding) were slated to work a flight from Detroit, Michigan to Rome, Italy the next day,

September 13. (ECF No. 33-2, PageID.313–314.)

       On that day, Stang began to feel sick. As Stang and Benda were driving to the Detroit

airport, Stang “started not feeling right.” (ECF No. 33-2, PageID.317, 322.) Stang arrived at the

airport a few hours before the Rome flight and went to a Delta employee lounge. (See ECF No.

33-2, PageID.315; ECF No. 33-14, PageID.621.) Stang recalls that as she was waiting in the

lounge, “I . . . started developing welts on my face, I was getting very itchy, my throat was starting

to get scratchy.” (ECF No. 33-2, PageID.323.) Stang told Benda and other friends who were slated

for the Rome flight that she was not feeling well. (ECF No. 33-2, PageID.322.) But Stang’s friends

assured her that they would take care of her on the flight. (ECF No. 33-2, PageID.325.)

       The Rome flight was set to depart around 6:00 p.m. and as it turned out, another Delta

flight—from Detroit to Amsterdam—was also departing around that time. (See ECF No. 33-14,

PageID.621.) And due to a shortage of pursers, the Amsterdam flight did not have one. (See ECF

No. 33-14, PageID.621.) Initially, Berichon was “drafted” to fill the purser position for the



                                                  3
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.935 Filed 03/25/21 Page 4 of 23




Amsterdam flight. (ECF No. 33-2, PageID.323; ECF No. 33-14, PageID.621.) But Berichon was

also sick and thus refused to accept the draft. (ECF No. 33-14, PageID.621.) So Delta then drafted

Stang to be the purser on the Amsterdam flight. (ECF No. 33-25, PageID.744.) Although Delta’s

scheduling department paged Stang at least once while she was in the lounge, Stang did not hear

the page. (ECF No. 33-12, PageID.614–615; see also ECF No. 33-2, PageID.318–319.)

       So about 90 minutes before the Rome flight was set to depart, Stang headed to the briefing

room for that flight. (See ECF No. 33-2, PageID.294, 318.) A Delta manager was able to locate

Stang there and told her that she had been drafted for the purser position on the Amsterdam flight.

(ECF No. 33-2, PageID.349–350.) Stang informed the manager that she could not accept the draft

because she was sick. (See ECF No. 33-2, PageID.355; ECF No. 33-12, PageID.614.) Around this

time, Delta’s scheduling department had called Stang on a phone in the lounge. (ECF No. 33-2,

PageID.381.) Stang took the call and informed the scheduling person that she was sick and would

not accept the draft. (ECF No. 34, Audio Recording.) The scheduler indicated that because Stang’s

notice was within three hours of her report time, he would have to read her the “trip refusal script.”

(Recording at 00:30.) As part of that script, Stang was advised that she was being coded with a

“CFSM” (i.e., contact flight service manager), that the flight service manager would review the

circumstances surrounding Stang’s decision to not fly, and that if the decision was deemed a “trip

refusal,” she would be subject to performance development. (Id. at 02:00 to 02:30.) Stang had

never been given a CFSM before. (ECF No. 33-2, PageID.330–331.) In the end, Stang did not take

the Amsterdam flight and instead flew back home to Minnesota. (ECF No. 33-2, PageID.335.)

                                                  2.

       The next day, Stang contacted her flight service manager and her direct supervisor,

Christian Gunn. (ECF No. 33-2, PageID.408; ECF No. 33-16, PageID.626.) Gunn informed Stang



                                                  4
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.936 Filed 03/25/21 Page 5 of 23




that she was under investigation for a trip refusal because she called in sick after she was drafted

to the Amsterdam flight. (ECF No. 33-16, PageID.626.)

       As part of Gunn’s investigation, he asked Stang to provide a written statement. (Id.) In her

statement, Stang explained, “In retrospect, I should not have come to work September 13, 2015

d[ue] to illness. Being drafted to the leadership role, I felt that I could not perform the duties of

being Purser to the standards expected by Delta Airlines. I was ill and should . . . have made the

decision to have called off the trip.” (ECF No. 33, PageID.626.) Stang continued, “I had my Doctor

appointment today and he has grounded me until Thursday September 17, 2015 due to my illness.

My 30 year record speaks for itself, I am reliable, dedicated and professional flight attendant.

Unfortunately, in this case my judgement was blurred.” (Id.)

       Delta—or more precisely, Delta’s claims handler—eventually found that Stang’s absence

from the Amsterdam flight was covered by the Family Medical Leave Act. In particular, three days

after the flight (September 16), Gunn advised Stang to contact Sedgwick Claims Management

Services, the company that handled FMLA requests for Delta. (ECF No. 33-18, PageID.632; ECF

No. 33-20, PageID.636.) Then, on September 24, Stang’s physician faxed a FMLA medical

certification form to Sedgwick. (ECF No. 33-22, PageID.643–646.) And in a letter dated

September 28, 2015, Sedgwick informed Stang that she had been approved for FMLA leave from

September 12, 2015 (the day before the flight) to September 17, 2015. (ECF No. 33-21,

PageID.639.)

       Meanwhile, Gunn was completing his investigation. And on September 22—about a week

before Sedgwick’s FMLA approval letter—Gunn sent a memo to Susan McGlone, a base manager

for Delta. (See ECF No. 33-20.) Gunn wrote, “Maria [Stang] was more concerned about being

[drafted] than her illness. She attempted to get the scheduler to have another flight attendant cover



                                                 5
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.937 Filed 03/25/21 Page 6 of 23




rotation. She was in briefing [for the Rome flight] preparing to sign up for a working position on

[that] flight. In Maria’s statement she states she wasn’t ‘physically, mentally, or capable of

performing the role of a purser.’” (ECF No. 33-20, PageID.636.) In formulating his performance-

development recommendation, Gunn wrote, “Maria recently celebrated her 30th anniversary with

Delta Air Lines in July. A look back at her record shows she hasn’t had any formal discipl[ine]

during her tenure. Every month her purser statement proves that she is able to provide legendary

customer service on her flights because her scores are consistently above both the base and system

average.” (ECF No. 33-20, PageID.637.) “However,” Gunn added, “because she was unable to

perform her duties as a purser when we needed her the most due to a last minute sick out, I

recommend issuing Maria a Written Coaching. . . . Although a written coaching will remove Maria

from the Purser Program, it will send a clear message that it is unacceptable to call in for a trip at

the last moment, and allow her to ability to be [sic] reinstated into the purser program in 18

months.” (ECF No. 33-20, PageID.637.) In addition to Gunn and McGlone, Courtney Ebert, a

human resources manager, was involved in deciding Stang’s “performance development” (a

generic term Delta uses for written coaching and other forms of employee discipline). (See ECF

No. 33-6, PageID.454, 486–487.)

       The written coaching that Gunn drafted is a bit ambiguous. Although the subject line of the

coaching stated, “Company Policy Violation—Absence Notification,” the work rule Gunn

referenced in the body of the letter corresponds to a “trip refusal.” (See ECF No. 33-25,

PageID.744.) The absence-notification rule and the trip-refusal rule are different. The trip-refusal

rule states, “Once you have an assignment by bid, pick-up, . . . or drafting, refusing the assignment

could result in performance development up to and including termination of employment.” (ECF

No. 33-11, PageID.612.) In contrast, the relevant absence-notification rule states, “You must notify



                                                  6
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.938 Filed 03/25/21 Page 7 of 23




the Management Support Team . . . as soon as you are aware of your inability to cover an

assignment . . . . You must call 3 hours prior to scheduled report time. If you call in less than 3

hours prior to report time, your schedule will be marked CFSM [contact your flight service

manager] and you may be subject to performance development.” (ECF No. 33-10, PageID.606.)

In addition to the rules being different, violating the rules leads to different discipline. A “trip

refusal” can result in a “corrective action notice,” a more serious form of performance development

than written coaching. (ECF No. 33-8, PageID.585; ECF No. 33-9, PageID.600.) Further, unless

a trip refusal is excused, it counts as an “accountable absence”; and accountable absences

negatively affect a flight attendant’s “reliability” record. (ECF No. 33-6, PageID.497–500; ECF

No. 33-8, PageID.585.) In contrast, violating the absence-notification rule does not affect the

attendant’s reliability record. (ECF No. 33-6, PageID.472–473, 488.)

        It appears that the written coaching Gunn drafted is a bit ambiguous because Stang was

initially investigated for a trip refusal but ultimately found to have violated the absence-notification

rule. (ECF No. 33-6, PageID.470; ECF No. 33-8, PageID.577.) Gunn later explained that Stang

was not given a trip refusal “because the absence was approved by Sedgwick.” (ECF No. 33-8,

PageID.576.) McGlone recalled, “I guess based on reviewing [Stang’s] performance background,

reviewing that possibly FMLA had been approved, the outcome of [Stang’s] performance

development became a written coaching which is substantially lower [than a corrective action

notice].” (ECF No. 37-1, PageID.845.) And Ebert recalled, “So because of [Stang’s] good record,

I think [Gunn] made the decision to err on the side of the employee and issue a written coaching

in lieu of [a corrective action notice], and I’d like to be able to support leaders when they make

those types of recommendations, and it was very sound reasoning.” (ECF No. 33-6, PageID.487.)




                                                   7
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.939 Filed 03/25/21 Page 8 of 23




       On October 7, 2015, Gunn provided Stang with her written coaching. He also met with

Stang in person to review it. (See ECF No. 33-2, PageID.404.) The primary consequence of Stang’s

written coaching was that she was removed from the purser program for 18 months. (ECF No. 33-

25, PageID.744.) At the bottom of the written coaching, Stang was informed, “If you would like

to appeal this performance development, the Conflict Resolution Process (CRP) may be the avenue

to explore. Some cases are not CRP eligible, so please contact the CRP Gatekeeper at

crp.ifs@delta.com for more information.” (ECF No. 33-25, PageID.744.) In addition, when they

met to review the written coaching, Gunn printed out information regarding the CRP process and

provided it to Stang. (ECF No. 33-2, PageID.404.)

       On the same day that Stang received her performance development, Berichon also received

a performance development for not accepting the purser position on the Amsterdam flight.

Berichon’s performance development was imposed by a different flight service manager than

Gunn. (ECF No. 33-14, PageID.621.) And Berichon’s discipline was more severe than Stang’s:

she received a trip refusal (instead of an absence-notification violation) and a corrective action

notice (instead of written coaching). (ECF No. 33-14, PageID.621.) As a result, Berichon was

suspended from the purser program for 24 months. (Id.) And for six months, she needed to

substantiate any absence due to illness with a physician’s note. (Id.)

                                                 3.

       Both Berichon and Stang sought review of their performance developments.

       Berichon chose to use the conflict resolution process. (See ECF No. 33-15, PageID.624.)

Apparently, McGlone (the base manager involved in Stang’s performance development) advised

Berichon to use the CRP. (See id.) And while McGlone’s memory of Berichon’s appeal had faded

considerably, she stated, “I do remember I may have spoke to our local leadership about Amy



                                                 8
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.940 Filed 03/25/21 Page 9 of 23




[Berichon] on her behalf based on her past performance and that we should just review it. But

Amy’s leader did not report to me so I did not have any influence or I did not have the ability to

change her performance development.” (ECF No. 37-1, PageID.828.) It also appears that after

receiving the corrective action notice, Sedgwick approved Berichon for FMLA leave for the day

of the Amsterdam flight. (ECF No. 33-2, PageID.411–412.) Perhaps in part because of the FMLA

approval, and perhaps in part because of McGlone, and perhaps for other reasons, Susan Judson,

a managing director, removed Berichon’s corrective action as part of the CRP. (ECF No. 33-6,

PageID.493.) Ultimately, Berichon was not given any performance development for refusing the

purser position on the Amsterdam flight. (See ECF No. 33-2, PageID.411–412; ECF No. 33-6,

PageID.508–509.)

        In addition to the CRP, Delta had two other ways to appeal performance development. One

was an “open door” policy. Ebert (the HR manager who worked on both Stang’s and Berichon’s

cases) explained, “there’s also the open-door process that is available to all employees, where an

employee can reach out to leaders, begin at their local level and work all the way up to the CEO,

if they are so inclined, to appeal their performance development.” (ECF No. 33-6, PageID.501.)

        It appears that Stang invoked this open-door method of appealing her written coaching.

Stang twice went to Gunn. Stang recalls, “I said [to Gunn], ‘I think this . . . written warning, for

all my years of service and never being in trouble, was extreme, and I wanted to do something

about it.’ And . . . he wasn’t very helpful, and he said I was lucky I had a job.” (ECF No. 33-2,

PageID.408.) Stang went back to Gunn a second time with similar results: “I was very frustrated,

and so I went back again to him and I said, ‘I really need to talk to you about this. . . . I really want

to proceed with this.’ And . . . then it just kind of fell dead.” (ECF No. 33-2, PageID.408; see also

id. PageID.411 (“I went and talked to Christian, and I just felt very discouraged and pretty much



                                                   9
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.941 Filed 03/25/21 Page 10 of 23




told be thankful I got what I got.”).) Stang also recalls reaching out to McGlone. “I saw her in the

hall one time, and I said, . . . [‘]I shouldn’t have come to work today.[’] [A]nd I kind of got the . . .

runaround from her, and I just kind of—I just kind of gave up.” (ECF No. 33-2, PageID.409.)

        In March 2016—over six months after the Amsterdam flight—Stang wrote a letter to Delta

Corporate Director Ravindra Dadhich. In the letter, Stang stated that she received FMLA coverage

for the day of the missed flight, that it was her understanding that an employee should not be

disciplined for an absence covered by the FMLA, that she was sorry for the disruption caused by

her unforeseen absence, and that she was requesting reinstatement to the purser program. (ECF

No. 33-26, PageID.746.) Dadhich eventually called Stang and informed her that because her notice

was within three hours of her reporting time, her discipline would stand. (ECF No. 33-2,

PageID.424–425.) According to Stang, at this point, “I let it go. I let it go.” (ECF No. 33-2,

PageID.425.)

                                                   C.

        But, apparently, only for a time. In October 2018—nearly three years after she was given

the written coaching and well after her 18-month purser suspension had expired—Stang filed this

lawsuit. Stang’s amended complaint contains two counts: Delta interfered with rights provided to

her by the Family Medical Leave Act, and Delta retaliated against her for exercising rights under

the FMLA. (ECF No. 19.)

        Delta seeks to end this case via summary judgment. (ECF No. 33.) In response to Delta’s

motion, Stang has agreed to “withdraw[]” her interference claim “without prejudice.” (ECF No.

37, PageID.797.) Although the Court does not accept the “without prejudice” qualification (more

on why later), for now it suffices that the interference claim is “withdrawn.” Remaining for

adjudication then is Stang’s retaliation claim under the FMLA.



                                                   10
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.942 Filed 03/25/21 Page 11 of 23




                                                 II.

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

                                                III.

       The Court begins with selecting the right framework to analyze Stang’s claim of FMLA

retaliation at the summary-judgment stage. The Court then turns to applying that framework. At

the end of this opinion, the Court briefly addresses two other issues raised by the parties.

                                                 A.

       The Family Medical Leave Act grants qualifying employees certain substantive rights and

prohibits an employer from retaliating when an employee exercises those rights. More specifically,

the FMLA “entitles qualifying employees to up to twelve weeks of unpaid leave each year if,

among other things, an employee has a serious health condition that makes the employee unable

to perform the functions of the position of such employee.” Edgar v. JAC Prod., Inc., 443 F.3d

501, 506 (6th Cir. 2006) (internal quotation marks omitted). To help secure this right, the FMLA

prohibits an employer from retaliating against an employee for taking FMLA leave. See 29 U.S.C.

§ 2615(a)(2). In fact, an employee’s use of FMLA leave cannot even be “a negative factor” in an

employer’s decision making. See 29 C.F.R. § 825.220(c); Grubb v. YSK Corp., 401 F. App’x 104,

109 (6th Cir. 2010).

       At the summary-judgment stage, a few different frameworks are used to analyze a claim

that an employer unlawfully retaliated under the FMLA.

       Selecting the proper framework depends in part on whether the employee offers “direct”

or “indirect” evidence of retaliation. Demyanovich v. Cadon Plating & Coatings, L.L.C., 747 F.3d



                                                 11
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.943 Filed 03/25/21 Page 12 of 23




419, 432 (6th Cir. 2014). “Direct evidence does not require a factfinder to draw any inferences in

order to conclude that the challenged employment action was motivated at least in part by”

retaliation for protected conduct. See id. (alterations and internal quotation marks omitted). Where

the employee offers direct evidence of retaliation, courts do not use the McDonnell Douglas

framework to address the retaliation claim. See id.; Brown v. Excelda Mfg. Co., Inc., 726 F. App’x

445, 447 (6th Cir. 2018).

       Stang has pointed to no evidence that would allow a jury to find retaliation without drawing

inferences. Stang, for example, has not identified any statement by any Delta employee that they

were upset about Stang requesting or receiving FMLA leave. See Tilley v. Kalamazoo Cty. Rd.

Comm’n, 654 F. App’x 675, 683 (6th Cir. 2016) (finding no direct evidence where termination

letter did not indicate that employee’s use of FMLA leave motivated the termination); cf.

Demyanovich, 747 F.3d at 432 (finding direct evidence where, immediately after employee

requested FMLA leave, employee’s supervisor told employee that he was a “liability” and

terminated him shortly thereafter). Thus, the Court finds that Stang has sought to establish her

retaliation claim with indirect evidence.

       Moreover, Stang has pursued a single-motive theory of retaliation. This is apparent by her

application of the McDonnell Douglas burden-shifting framework (see ECF No. 37, PageID.794–

797)—a framework that applies only when an employee pursues a single-motive, FMLA

retaliation claim. Compare Hunter v. Valley View Loc. Sch., 579 F.3d 688, 692 (6th Cir. 2009)

(Price-Waterhouse framework), with Seeger v. Cincinnati Bell Tel. Co., LLC, 681 F.3d 274, 283

(6th Cir. 2012) (McDonnell Douglas framework). So the Court will apply this framework to

analyze Stang’s FMLA retaliation claim. Seeger, 681 F.3d at 283.




                                                12
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.944 Filed 03/25/21 Page 13 of 23




                                                 B.

       The McDonnell Douglas method of analyzing a claim of retaliation has three steps. At step

one, the employee must establish a prima facie case of retaliation. See Marshall v. The Rawlings

Co. LLC, 854 F.3d 368, 379 (6th Cir. 2017). If she succeeds, that gives rise to a presumption of

retaliation and shifts the burden of production (but not persuasion) to her employer. See Reeves v.

Sanderson Plumbing Prod., Inc., 530 U.S. 133, 142 (2000). To carry its burden of production, the

employer must produce evidence of a non-retaliatory reason for the adverse employment action.

See Marshall, 854 F.3d at 379. If the employer carries its burden of production, then the

presumption from the prima facie case vanishes. See Reeves, 530 U.S. at 142 (providing, where

employer met its burden of production, “the McDonnell Douglas framework—with its

presumptions and burdens—disappeared, and the sole remaining issue was discrimination [or not]”

(internal quotation marks omitted)). Although the presumption falls away, an employee “must be

afforded the opportunity to prove by a preponderance of the evidence that the legitimate reasons

offered by the defendant were not its true reasons, but were a pretext for [retaliation].” Reeves, 530

U.S. at 143; see also Marshall, 854 F.3d at 379.

                                                  1.

       “To establish a prima facie case of retaliation under the FMLA,” Stang must show that (1)

she was engaged in activity protected by the FMLA (such as taking FMLA leave); (2) Delta knew

that she engaged in the protected activity; (3) she “suffered an adverse employment action”; and

(4) “a causal connection existed between the protected FMLA activity and the adverse employment

action.” Seeger v. Cincinnati Bell Tel. Co., LLC, 681 F.3d 274, 283 (6th Cir. 2012).

       For the reasons set out below in the context of pretext, the Court doubts that Stang can

establish the causal element of her prima facie case. But “[t]he burden of proof at the prima facie



                                                 13
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.945 Filed 03/25/21 Page 14 of 23




stage is minimal; all the plaintiff must do is put forth some credible evidence that enables the court

to deduce that there is a causal connection between the retaliatory action and the protected

activity.” Seeger, 681 F.3d at 283. Moreover, because the Court ultimately concludes that a

reasonable jury could not find that Delta retaliated, the Court can assume without deciding that

Stang has produced evidence establishing a prima facie case of FMLA retaliation. See e.g.,

Williams v. AT&T Mobility Servs. LLC, 847 F.3d 384, 396 (6th Cir. 2017) (“[W]e will assume

without deciding that Williams established her prima facie case.”).

                                                  2.

       At the second step of the McDonnell Douglas framework, the employer must produce

evidence that would permit a reasonable jury to find that it took the adverse employment action

for a non-retaliatory reason. See Reeves, 530 U.S. at 142.

       In its brief, Delta says that it issued the written coaching and suspended Stang from the

purser program because she violated the absence-notification rule, i.e., she told Delta that she was

too sick to fill the purser position on the Amsterdam flight less than three hours before her report

time. (ECF No. 33, PageID.248–249.)

       Delta has carried its burden. The subject of Stang’s written coaching is “Company Policy

Violation—Absence Notification.” True, the body of the letter recites the trip-refusal rule. (See

ECF No. 33-25, PageID.744.) But other evidence plainly shows that Stang’s performance

development was for her violation of the absence-notification rule. To start, a printout of Stang’s

absences shows that her refusal to take the Amsterdam flight was deemed non-accountable—it did

not affect her reliability score. (ECF No. 33-24, PageID.710; ECF No. 33-8, PageID.573–574.)

And each of the Delta employees involved in issuing Stang the performance development—Gunn

(Stang’s supervisor), McGlone (base director), and Ebert (HR manager)—testified that the



                                                 14
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.946 Filed 03/25/21 Page 15 of 23




performance development was for Stang’s failure to comply with the absence-notification rule.

(ECF No. 33-8, PageID.557 (Gunn); ECF No. 37-1, PageID.811–812 (McGlone); ECF No. 33-6,

PageID.458, 470–471 (Ebert).)

       In short, Delta has carried its burden of production; it has produced evidence from which

a jury could find that Stang’s performance development was based on her violation of the absence-

notification rule and not her FMLA leave.

                                                 3.

       At this final step of the McDonnell Douglas framework, courts usually focus on whether

the employee has produced evidence that would permit a reasonable jury to find that the

employer’s allegedly non-retaliatory reason for the adverse action is, in fact, a pretext for

retaliation. But the Court is mindful that “[t]he ultimate [summary judgment] question is whether

the employer intentionally discriminated.” Reeves, 530 U.S. at 146. In other words, in an FMLA

retaliation case, taking the record as a whole, could a reasonable jury find that the employer

retaliated for the employee’s protected conduct? Id. at 148 (“[W]e have reiterated that trial courts

should not treat discrimination differently from other ultimate questions of fact.” (internal

quotation marks omitted)); Jackson v. VHS Detroit Receiving Hosp., Inc., 814 F.3d 769, 776, 779

(6th Cir. 2016) (providing that “courts should not allow [the] burden-shifting analysis to obfuscate

the appropriate question—whether there exists a genuine issue of material fact” and that “in

evaluating pretext and the plaintiff’s ultimate burden, the court should consider all probative

evidence in the light most favorable to the plaintiff.” (original alterations and internal quotation

marks omitted)); Campo v. Slater, 128 F. App’x 173, 174 (2d Cir. 2005) (“We have noted that the

third step in the burden-shifting analysis mandates a case-by-case approach, with a court

examining the entire record to determine whether the plaintiff could satisfy his [or her] ultimate



                                                15
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.947 Filed 03/25/21 Page 16 of 23




burden of persuading the trier of fact that the defendant intentionally discriminated against the

plaintiff.” (internal quotation marks omitted)). Indeed, “there will be instances where, although the

plaintiff has established a prima facie case and set forth sufficient evidence to reject the defendant’s

explanation, no rational factfinder could conclude that the action was discriminatory.” Reeves, 530

U.S. at 148; see also St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 511 (1993). Thus, while the

Court does address Stang’s claims of pretext below, it is worthwhile to first explain why no

reasonable jury could find retaliation.

       Start with timing. On September 22—before Stang had been approved for FMLA leave—

Gunn authored a memo to McGlone recommending that Stang receive a written coaching and an

18-month suspension from the purser program. (ECF No. 33-20, PageID.637.) This is the exact

performance development that Stang would ultimately receive. In other words, Gunn had

recommended Stang’s discipline before Stang had been approved for FMLA leave. That timing

cuts against the notion that Gunn formulated his discipline because he was upset about Stang’s use

of FMLA leave.

       To be sure, Stang requested FMLA leave before Gunn’s September 22 memo. But even

refocusing on the request does not help Stang establish a retaliatory motive. This is because it was

Gunn who recommend to Stang that she contact Sedgwick, and it was Gunn who followed up with

Stang to make sure she had done so. (ECF No. 33-18, PageID.632; ECF No. 33-20, PageID.636.)

Indeed, Stang testified that Gunn “told [her] to bring in FMLA paperwork” and to contact

Sedgwick. (ECF No. 33-2, PageID.331; see also ECF No. 33-2, PageID.344 (“I went to my doctor

and I called Sedgwick. . . . I know I got the FMLA paperwork; and, if I recall, Christian [Gunn]

told me to do that.”).) In other words, rather than being hostile to Stang requesting FMLA leave,

Gunn encouraged it.



                                                  16
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.948 Filed 03/25/21 Page 17 of 23




          Still more evidence cuts against Stang’s claim of retaliation. In particular, Gunn, McGlone,

and Ebert all testified that the basis for the performance development was Stang’s violation of the

absence-notification policy. (ECF No. 33-6, PageID.458, 470–471; ECF No. 33-8, PageID.557;

ECF No. 37-1, PageID.811–812.) And discipline for violating the absence-notification policy is,

obviously, not discipline for exercising rights under the FMLA.

          In all, the record contains scant evidence that Stang’s exercise of her FMLA rights had

anything to do with the performance development she received.

          Stang disagrees with this conclusion. And she offers several reasons that, in her view, show

that the absence-notification violation is merely a pretext for retaliation or show that Delta had a

motive to retaliate.

          For one, Stang argues that temporal proximity supports her claim of retaliation. But as

already discussed, Gunn had recommended a written coaching and a purser-program suspension

before Stang had been approved for FMLA leave. In any event, “temporal proximity is insufficient

in and of itself to establish that the employer’s nondiscriminatory reason for [disciplining] an

employee was in fact pretextual.” Robinson v. MGM Grand Detroit, LLC, 821 F. App’x 522, 530

(6th Cir. 2020) (quoting Skrjanc v. Great Lakes Power Serv. Co., 272 F.3d 309, 317 (6th Cir.

2001)).

          Stang also says it “made no sense” for Delta to issue her a performance development “when

she had a legitimate medical issue.” (ECF No. 37, PageID.795.) In support of this assertion, Stang

points out that Gunn testified that even if an employee had a heart attack within the three-hour

window, the employee would still have violated the absence-notification rule if she called in sick.

(ECF No. 37, PageID.795; see also ECF No. 33-8, PageID.586.) This is nonsensical, says Stang.

(See ECF No. 37, PageID.795.) And Stang believes that Gunn’s testimony is inconsistent with the



                                                  17
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.949 Filed 03/25/21 Page 18 of 23




testimony of a Sedgwick employee who is the “team lead on the Delta FMLA Account.” (See ECF

No. 33-23, PageID.652; ECF No. 37, PageID.790, 795.) The Sedgwick employee testified that she

had never heard a Delta flight service manager inform an employee who had been granted FMLA

leave that she could still be disciplined under the absence-notification policy. (See ECF No. 33-

23, PageID.677.) Stang also refers the Court to the testimony of her friend, Benda, who recalled a

situation where a flight attendant was vomiting inside the three-hour window and was not

disciplined for an absence-notification violation. (ECF No. 37, PageID.791, 795.)

       Stang’s brief does not make clear what the upshot of all this evidence is. (See ECF No. 37,

PageID.794–795.) But Stang has made clear that her condition worsened as the day of the

Amsterdam flight wore on and that purser work is more demanding than flight-attendant work. So,

apparently, Stang believes she is like the attendant who suffered a heart attack or the one that

vomited: she first became too sick to work (or, at least, work as a purser) inside the three-hour

window and thus, could not have provided earlier notice. Thus, Stang apparently maintains that

there was no valid basis to discipline her for an absence-notification violation and, as such, Delta’s

reason for her performance development is pretextual.

       No reasonable jury would be persuaded. It appears that Delta considers the circumstances

of each case in deciding whether an attendant violated the absence-notification rule or, at least, in

deciding whether to discipline an employee for violating that rule. (See ECF No. 33-6, PageID.462,

495.) Indeed, the fact that Stang was given a “CFSM” (contact flight service manager) and Gunn

then conducted an investigation suggests that Delta examines the circumstances of each case in

formulating discipline. And the fact that Berichon ultimately did not receive any discipline for her

trip refusal further suggests that Delta considers the attendant’s particular circumstances. And

Ebert’s testimony suggests that too: “We look at this on a case-by-case basis, we look at the



                                                 18
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.950 Filed 03/25/21 Page 19 of 23




facts[.]” (ECF No. 33-6, PageID.482.) And in Stang’s particular case, Delta could reasonably think

that a flight attendant who checked in and attended a pre-flight briefing inside the three-hour

window is different from someone who his vomiting or having a heart attack within the three-hour

window. (ECF No. 33-6, PageID.464 (“[Stang] was initially representing to the company, by

signing in, reporting to briefing, that she was fit for duty, able to work as a flight attendant.”);

(ECF No. 37-1, PageID.839 (similar).) So while it might make no sense to find that the vomiting

or cardiac attendant violated the absence-notification rule, it might well make sense to find that

Stang did.

       But even granting that Delta was wrong to discipline Stang for violating the absence-

notification rule because she was already within the three-hour window when she became too sick

to work, the question is not merely whether her performance development lacked a valid basis.

Instead, the question is whether the true reason for her discipline was retaliation for exercising her

FMLA rights. Robinson v. MGM Grand Detroit, LLC, 821 F. App’x 522, 529–30 (6th Cir. 2020)

(“[A] reason cannot . . . be a pretext for [retaliation] unless it is shown both that the reason was

false, and that [retaliation] was the real reason.” (alterations in original) (quoting Seeger, 681 F.3d

at 285)). As explained, Stang has virtually no evidence that Delta gave her a performance

development because she requested or used FMLA leave. From Gunn to McGlone to Ebert to

Dadhich, each believed that Stang’s violation of the absence-notification rule was the reason for

the written coaching and purser-program suspension. (ECF No. 33-8, PageID.562, 574 (Gunn);

ECF No. 37-1, PageID.811–812, 834 (McGlone); ECF No. 33-6, PageID.458, 470–471 (Ebert);

ECF No. 33-2, PageID.424–425 (“[Dadhich] said that, unfortunately, the disciplinary measures

would have to stand. . . . [b]ecause it was under three hours.”).)




                                                  19
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.951 Filed 03/25/21 Page 20 of 23




       Stang next attempts to establish pretext or a retaliatory motive by arguing that when she

approached Gunn, he discouraged her from challenging her performance development. (ECF No.

37, PageID.796.) According to Stang, when she approached Gunn about appealing the written

coaching, Gunn said that she was “lucky [she] had a job” and that she should be “thankful [she]

got what [she] got.” (ECF No. 33-2, PageID.408, 411.)

       The fact that Gunn was dismissive of Stang’s requests to challenge her performance

development at most weakly shows pretext or a retaliatory motive. First off, it was Gunn who told

Stang to contact Sedgwick, and Stang recalls Gunn telling her to bring FMLA paperwork. (ECF

No. 33-2, PageID.331, 344.) That Gunn essentially encouraged Stang to seek approval for FMLA

leave cuts against the notion that FMLA leave had anything to do with Gunn discouraging Stang’s

appeal. Additionally, the record provides a non-retaliatory reason for Gunn telling Stang that she

was “lucky [she] had a job” and that she should be “thankful [she] got what [she] got.” Initially a

trip refusal was on the table, but Gunn decided to give Stang a lighter penalty. Gunn says that he

did not give Stang a trip refusal because her absence was approved by Sedgwick (ECF No. 33-8,

PageID.576); in addition, his written coaching shows that he was not recommending a trip refusal

in light of Stang’s 30-year record at Delta (ECF No. 33-20, PageID.637). And Ebert, the HR

manager, testified, “because of [Stang’s] good record, I think [Gunn] made the decision to err on

the side of the employee and issue a written coaching in lieu of [a trip refusal], and I’d like to be

able to support leaders when they make those types of recommendations, and it was very sound

reasoning.” (ECF No. 33-6, PageID.487.) Given that Gunn directed Stang to Sedgwick and that

Gunn exercised his discretion to recommend a lower level of discipline, his dismissive attitude

toward an appeal does not suggest a motive to retaliate for Stang’s exercise of FMLA rights.




                                                 20
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.952 Filed 03/25/21 Page 21 of 23




       Finally, Stang says that Delta’s handling of Berichon’s situation is evidence that the

absence-notification violation is pretext for retaliation or evidence of a retaliatory motive. (ECF

No. 37, PageID.796.) Recall that Stang and Berichon both refused the purser position on the

Amsterdam flight due to illness and both did so within the three-hour window. And both were

initially written up. But Stang ultimately received performance development and Berichon

ultimately did not. According to Stang, a “jury must evaluate the full record and decide whether

Delta’s articulated reasons for leniency for Berichon compared to [her] were Delta’s true

motivations.” (ECF No. 37, PageID.796.)

       The fact that Berichon and Stang engaged in similar conduct but ultimately received

different discipline does not tend to show that Delta was motivated to retaliate against Stang for

her exercise of FMLA rights. As an initial matter, it appears that Berichon, like Stang, was

approved for FMLA leave for the day of the Amsterdam flight. (ECF No. 33-2, PageID.411–412.)

So if Stang’s use of FMLA leave motivated a performance development, why wouldn’t Berichon’s

use of FMLA leave have motivated a performance development? And even if Berichon was not

granted FMLA leave for the day of the flight, Stang and Berichon’s methods of appealing their

performance developments were different. Berichon followed the more-formal conflict resolution

process and ultimately had her performance development removed by Judson. Although Gunn

printed out a copy of the CRP for Stang (and her written coaching referenced it too), Stang elected

to follow Delta’s open-door route to appeal. And along that route she never contacted Judson. In

other words, Stang and Berichon used different methods to challenge their performance

developments and reached out to different decisionmakers. These differences in methods and

decisionmakers provide a reason unrelated to the FMLA for the difference in Stang and Berichon’s




                                                21
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.953 Filed 03/25/21 Page 22 of 23




discipline. Thus, Delta’s different treatment of Stang and Berichon does not give rise to a

reasonable inference that Delta retaliated against Stang for the use of FMLA rights.

                                                * * *

          In sum, assuming that Stang has established a prima facie case of FMLA retaliation, Delta

has produced evidence that it disciplined Stang for a reason unrelated to Stang’s exercise of FMLA

rights and no reasonable jury could find Delta’s reason to be a pretext for retaliation. As for the

ultimate summary-judgment question, taking the record as a whole, no reasonable jury could find

that Delta retaliated because Stang exercised rights under the FMLA.

                                                  C.

          That almost resolves this case save for two issues raised in the parties’ summary-judgment

briefs.

          As noted at the outset, Stang has “respectfully withdraw[n] her claim for FMLA

interference without prejudice.” (ECF No. 37, PageID.797.) While the Court deems the claim

withdrawn, it deems it withdrawn with prejudice for at least two reasons. First, Delta’s opening

summary-judgment brief argued that no reasonable jury could find for Stang on her FMLA-

interference claim. And only in responding to Delta’s motion, did Stang withdraw her claim. It

would be unfair to Delta to allow Stang to revive her FMLA interference claim in another case

when Stang has already had the opportunity to conduct discovery on the claim and respond to

Delta’s arguments in this case. A second case would also be a poor use of judicial resources.

Secondly, Delta issued Stang a performance development in October 2015 and so her suspension

was over by May 2017. At most Stang had three years to file an FMLA-interference claim. It is

now March 2021. So any future FMLA-interference claim brought by Stang for her October 2015

performance development would in all likelihood be too late.



                                                 22
Case 2:18-cv-13112-LJM-DRG ECF No. 39, PageID.954 Filed 03/25/21 Page 23 of 23




       And that is a good segue to the second loose end. Delta has argued that Stang’s FMLA

claims were brought too late even in this case. (ECF No. 33, PageID.242.) Delta points out that

the FMLA has a two-year statute of limitations unless it willfully violated the FMLA, in which

case the statute of limitations is three years. (Id.) Yet, argues Delta, Stang does not have evidence

from which a reasonable jury could find that it willfully violated the FMLA. (ECF No. 33,

PageID.243.) Given that this case was filed in October 2018, but Stang’s written coaching was in

October 2015, Delta concludes that Stang waited too long to seek relief under the FMLA. (Id.)

Because the Court finds that a reasonable jury could not find that Delta retaliated in violation of

the FMLA, and because the Court finds that Stang’s FMLA-interference claim is withdrawn with

prejudice, the Court does not address Delta’s statute-of-limitations argument.

                                                IV.

       For the reasons given, Delta’s motion for summary judgment (ECF No. 33) is GRANTED.

This case is DISMISSED WITH PREJUDICE and a separate judgment will follow.

       SO ORDERED.

       Dated: March 25, 2021


                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE




                                                 23
